                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

SANDRA JAMES and KEN JAMES                                                          PLAINTIFFS

v.                                    No. 2:18-CV-02166

ERIC WEBB, et al.                                                                DEFENDANTS

                                             ORDER

       Before the Court are a motion (Doc. 6) to substitute party filed by the United States of

America and a motion (Doc. 5) to withdraw as attorney filed by counsel for Defendants Eric Webb

and Dr. Patrick Fox. No response has been filed, but no response is necessary. The motions will

be granted.

       This medical malpractice case was filed on June 19, 2018 in the Circuit Court of Polk

County, Arkansas. The complaint names only Defendants Eric Webb and Dr. Patrick Fox. On

September 26, 2018 the United States of America filed a notice of removal (Doc. 1), removing the

case to this Court.   The notice of removal and the motion to substitute party each attached as an

exhibit (Docs. 1-2, 6-1) a certificate of scope of employment from United States Attorney DAK

Kees, which certifies that when the incidents referred to in the complaint occurred, Defendants

Eric Webb and Dr. Patrick Fox were acting within the scope of their employment with Healthy

Connections, Inc. The certificate further certifies that the Secretary of Health and Human Services

has deemed Healthy Connections, Inc. to be an employee of the Public Health Service under 42

U.S.C. § 233(g). As a result, Healthy Connections, Inc.’s officers, governing board members,

employees, and contractors who are physicians or other licensed or certified health care

practitioners are also deemed employees of the Public Health Service. 42 U.S.C. § 233(g)(1)(A).

       Because Eric Webb and Dr. Patrick Fox were employees of the Public Health Service



                                                 1
acting within the scope of their employment at the time of the incidents giving rise to the complaint,

the remedies against the United States of America provided by the Federal Tort Claims Act

(“FTCA”), 28 U.S.C. § 2672 and 28 U.S.C. § 1346(b), are exclusive of all other remedies.

42 U.S.C. § 233(a), (g)(1)(A). Under the FTCA, jurisdiction over a civil action for money damages

for personal injury or death caused by the negligent or wrongful act or omission of a government

employee acting within the scope of his employment lies exclusively in the district courts of the

United States of America. 28 U.S.C. § 1346(b)(1). Removal of this action to this Court and

substitution of the United States as the sole Defendant are required by statute. Because the United

States has not been served with process, its time to file a responsive pleading or other response to

the complaint will be extended. Because the United States of America will be substituted as a

party for Defendants Eric Webb and Dr. Patrick Fox, appearance by their counsel is no longer

necessary.

        IT IS THEREFORE ORDERED that the United States of America’s motion to substitute

party (Doc. 6) is GRANTED. The United States of America is substituted as a Defendant for Eric

Webb and Dr. Patrick Fox, and the Clerk is directed to terminate those parties.

        IT IS FURTHER ORDERED that the deadline for the United States of America to file a

responsive pleading or other response to the complaint is extended to December 3, 2018.

        IT IS FURTHER ORDERED that the motion to withdraw (Doc. 5) is GRANTED and Rex

M. Terry is WITHDRAWN. The Clerk is directed to remove him from the list of attorneys who

receive notices of electronic filing in this case.

        IT IS SO ORDERED this 2nd day of October, 2018.


                                                              /s/P. K. Holmes, ΙΙΙ
                                                              P.K. HOLMES, III
                                                              CHIEF U.S. DISTRICT JUDGE

                                                     2
